In a proceeding pursuant to CPLR article 78, inter alia, to compel appellant Gilchrist, as Commissioner of Personnel of Orange County, to certify petitioner permanently for the position of Chief of Police of the Town of Warwick, the appeal is from a judgment of the Supreme Court, Orange County, dated September 15, 1975, which, after a hearing, (1) granted the application, (2) denied appellant’s cross motion to dismiss the petition and (3) decreed that petitioner is not required to take a further civil service examination in order to qualify as Chief of Police of the Town of Warwick Police Department. Judgment affirmed, without costs or disbursements. Trial Term could properly find that petitioner was first appointed Chief of Police of the Town of Warwick Police Department when the town board created that department in 1962 and that, accordingly, petitioner was exempt from the requirement of taking a further civil service examination to qualify for his position by reason of the provisions of chapter 684 of the Laws of 1934. Gulotta, P. J., Hopkins, Martuscello and Suozzi, JJ., concur.